

	

		II

		109th CONGRESS

		1st Session

		S. 1727

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2005

			Mr. Vitter introduced

			 the following bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To provide grants for prosecutions of cases cleared

		  through use of DNA backlog clearance fund.

	

	

		1.Short titleThis Act may be cited as the

			 Grants for DNA Backlog Prosecutions

			 Act.

		2.Assistance for

			 prosecutions of cases cleared through use of DNA backlog clearance

			 fundsThe Justice for All Act

			 of 2004 (Public Law 108–405) is amended by adding after section 206 the

			 following new section:

			

				207.Assistance for

				prosecutions of cases cleared through use of DNA backlog clearance

				funds

					(a)In

				generalThe Attorney General

				shall make grants to train and employ personnel to help prosecute cases cleared

				through use of funds provided for DNA backlog elimination.

					(b)Authorization of

				appropriationsThere are authorized to be appropriated

				$100,000,000 for each of fiscal years 2006 through 2010 to carry out this

				section.

					.

		

